FORM 51-102F3 MATERIAL CHANGE REPORT 1. Name and Address of Company: BLACK MOUNTAIN CAPITAL CORPORATION Suite 900 – 555 Burrard Street Vancouver, British Columbia, V7X 1M8 2. Date of Material Change: The material change described in this report occurred on June 15, 2007. 3. News Release: On June 15, 2007, Black Mountain Capital Corporation (the "Company") issued a news release through the facilities of Market News and Stockwatch.A copy of the news release announcing the material change is set out at Schedule "A" to this material change report. 4. Summary of Material Change: The Company has decided to change its financial year-end from December 31 to September 30. 5. Full Description of Material Change: See attached news release at Schedule "A" to this report. 6. Reliance on Confidential Filing Provisions: Not applicable. 7. Omitted Information: Not applicable. 8. Executive Officer: The following executive officer of the Company is knowledgeable about the material change and this report and may be contacted respecting the material change and this report: Navchand Jagpal Telephone: (604) 443-5059 9. Date of Report: June 15, 2007. SCHEDULE "A" FOR IMMEDIATE RELEASE FOR:Black Mountain Capital Corporation (TSX Venture Exchange Symbol: BMM.U) (OTCBB Symbol: BMMUF) BLACK MOUNTAIN CHANGES FINANCIAL YEAR-END Vancouver, British Columbia, June 15, 2007– Black Mountain Capital Corporation (the "Company" or "Black Mountain") announced today that the Company has decided to change its financial year-end from December 31 to September 30. The Company is engaged in the financial services industry, including merchant banking activities, portfolio investments and investments in venture capital.TheCompanyhas increased its portfolio ofmining investments by acquiring two mineral properties. The normal business cycle for thesemineralpropertiesends in September. Accordingly, theCompany wishes to change itsfinancialyear-end to September 30to coincide with theplannedexploration activitieson these properties.
